Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-14 in the reply filed on 5/24/22 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,19-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsueh (US 20200150391). 

    PNG
    media_image1.png
    733
    593
    media_image1.png
    Greyscale

Regarding claim 1, Hsueh teaches (Fig. 3, Table 3, ++--+-) A camera optical lens comprising, from an object side to an image side: 
a first lens;
a second lens having a positive refractive power;
a third lens having a negative refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions: 
2.00≤f1/f2≤5.00 (12.22/4.1); and 
2.00≤R3/R4≤4.50 (6.1/1.7); 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of an object-side surface of the second lens; and
R4 denotes a curvature radius of an image-side surface of the second lens.

Regarding claim 2, Hsueh further teaches The camera optical lens according to claim 1 further satisfying following conditions: 
2.01≤f1/f2≤4.98; and 
2.04≤R3/R4≤4.48 (see claim 1 rejection above). 

Regarding claim 19, Hsueh further teaches The camera optical lens according to claim 1, wherein an F number of the camera optical lens is less than or equal to 2.54 (2.23).

Regarding claim 20, Hsueh further teaches The camera optical lens according to claim 19, wherein the F number of the camera optical lens is less than or equal to 2.49 (2.23).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh. 
Regarding claims 17-18, Hsueh teaches all the limitations as stated in claim 1, but does not teach a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.41 or 5.17 mm.
Absent any showing of criticality and/or unpredictability, having TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.41 or 5.17 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling down the camera optical lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsueh by having TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.41 or 5.17 mm for the purposes of having desired size by scaling down the camera optical lens.
  
Claim(s) 1,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh1 (US 20180143405). 

    PNG
    media_image2.png
    724
    550
    media_image2.png
    Greyscale

Regarding claim 1, Hsueh1 teaches (Fig. 3, Table 3, ++--+-) A camera optical lens comprising, from an object side to an image side: 
a first lens;
a second lens having a positive refractive power;
a third lens having a negative refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions: 
f1/f2≤5.00 (6.71/3.37=1.991); and 
2.00≤R3/R4≤4.50 (5.7/1.4); 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of an object-side surface of the second lens; and
R4 denotes a curvature radius of an image-side surface of the second lens.

	Hsueh1 does not teach 2.00≤f1/f2.
Absent any showing of criticality and/or unpredictability, having 2.00≤f1/f2 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the cost (since the difference between the claimed limitation and Hsueh’s teaching is less than 1%, allowing a larger manufacturing error so as to overlap with the claimed limitation in Hsueh’s teaching will increase the production without significant impact the quality).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsueh1 by having 2.00≤f1/f2 for the purposes of reducing the cost.
 
Regarding claim 7, Hsueh1 further teaches The camera optical lens according to claim 1, wherein the third lens comprises an object-side surface being convex in a paraxial region and an image-side surface being concave in the paraxial region, and 
the camera optical lens further satisfies following conditions: 
−29.67≤f3/f≤−2.16 (-6.55/2.88); 
2.03≤(R5+R6)/(R5-R6)≤23.59 (3.7/0.9); and 
0.02≤d5/TTL≤0.09 (~0.24/4); 
where
f denotes a focal length of the camera optical lens;
f3 denotes a focal length of the third lens;
R5 denotes a curvature radius of the object-side surface of the third lens;
R6 denotes a curvature radius of the image-side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and
TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Allowable Subject Matter
Claim(s) 8-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of the claims, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the additional conditions in each claim, along with the other claimed limitations of each claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234